DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Amendment
The amendment filed on 25 April 2022 fails to place the application in condition for allowance. 
Claims 1-9 are currently pending.
Claims 1-7 are currently under examination.
Claims 8 and 9 are currently withdrawn.

Status of Rejections
The rejection of claims 1-7 under 35 U.S.C. 102/103 are herein maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Addressing now the "Wands" factors (MPEP 2164.01 (a)). 

(A) The breadth of the claims: 
	The claims are drawn towards a Co anode with a very specific property or condition of “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass”
	The particles are defined by the specification as being “solid inclusions present in the structure” and “particles mainly originate from impurities” ([0015]-[0016] of the as filed specification) NOT claimed.

(B) The nature of the invention: 
	The nature of the invention is defined in [0006]-[0009] of the as filed specification, of which the Examiner has no present comment thereon.

(C) The state of the prior art: 
	The prior art as cited below is representative of the state of the prior art with respect to cobalt anodes for electroplating and measurement of particles/g of a metallic mass.

(D) The level of one of ordinary skill: 
	One of ordinary skill in the art would have skill in electroplating using soluble anodes which are consumed during electroplating as well as method of physical evaluation of said anodes.

(E) The level of predictability in the art: 
	There appears to be no predictability in the art based on the evidence of record in light of paragraph [0020] and Examples 1-4 provided in the as filed specification as noted below.

(F) and (G) The amount of direction provided by the inventor and the existence of working examples: 
	Applicant provides a section on producing the anode in paragraphs [0022]-[0023] of the as filed specification providing generic production steps such as melting, molding, forging, rolling, heat treatments, and cutting which are each absent any discussion as to particular parameters to arrive at said limitation above with respect to  “a number of particles”.
	Likewise, the Examples provide generic production steps without any specifics as to how differences between like anodes arrive with different properties. For Example, Examples 1 and 2 each have a purity of 5N, which is 99.999% pure with a 0.001 % impurity level which equated out to 10 ppm. The differences in Fe concentration and particles with grain size, for example, are not explained, suggested, demonstrate, or the like in showing a crux of Applicant’s alleged invention that purity does not dictate this particular property, see [0020] of the as filed specification. Thus, in evaluating this particular property, Applicant has provided no guidance as to how to make said anodes with the same purity having different property values as such. Likewise, when interpreting the claims in light of the prior art, which is replete with high purity anodes, such as phrase becomes critical in evaluating the properties of anodes as such. There is no display of predictability, nor examples or explanation as to how to arrive at said property via processing steps, parameters, or the like. 
	Furthermore, the evaluation method appears to be improper based on the JIS B 9925 standard as described herein. The evaluation method measures the number of particles based on particle size ([0027]) which may or may not correspond to the grain size. Particles may be formed of several grains, which have a larger particle size than the grains themselves. Thus, the evaluation method, and instant specification, is silent as to actually measuring grain size, as the method disclosed merely count particles based on particle size. Nothing in the specification equates grain size with particle size. In the evaluation method described in paragraph [0018] of the as filed specification, placing one gram into 150 mL of dilute nitric acid “slowly dissolve”s so as to not dissolve the particles and left for 24 hours. This method is unclear as to what then actually gets dissolved. If the sample is dissolved, what then is left. If the sample is not completely dissolved, then cobalt will still be left. It is unclear how this dissolution does not affect the particles. For example, a quick search finds relevant disclosures Windler (US 2004/0016651 A [0025]), Kuroiwa et al (US 2011/0297873 A1 [0037], [0047]), Nagatomi et al (US 2013/0026908 A1 [0176]), or Wulff (US 2,354,727 Claim 4) discloses that iron particles dissolve in nitric acid. Thus, it is not disclosed why or how the particles, for example of Fe which is discloses as being a type of particle as cited above, does not get dissolved in nitric acid. 
	Last, this process leads to the destruction of the anode via dissolution, and does not present evidence of the anode when whole. Thus, the instant specification fails to disclose any appropriate method or process steps in forming the anode as claimed to arrive at said properties.

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: 
	Since there is no guidance as to the aforementioned methods outside generic method steps outlined above or guidance as to what leads to the particle/g amounts, a quantity of experimentation cannot be determined as it appears all factors may or may not contribute to the claimed property.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by White et al (US 2005/0000821 A1) or, in the alternative, under 35 U.S.C. 103 as obvious over White in view of Endo et al (US 2012/0273348 A1).
As to claims 1-7, White discloses anodes for electroplating (Title) comprising cobalt ([0012]) of a purity of 4N, 4N5, 5N, 6N, or 7N ([0021] reading on instant claims 3 and 4), with particles having a grain size of 0.5 micrometers or less ([0033]) and further using the anode in an electroplating process (as required by instant claim 7 – [0049]). White further does not disclose the inclusion of iron in any of the anodes, thus the evidence of the record points that the ppm of Fe in the anode is 0, thus reading on instant claims 5 and 6. Particularly, White explicitly recites: “In particular applications, an average length of all inclusions and precipitates along a maximum dimension of the individual inclusions and precipitates will be less than or equal to 10 micrometers, more preferably less than 1 micrometer, and; yet more preferably an average length of all inclusions and precipitates will be less than or equal to one-tenth micrometer.” (emphasis added reading on claimed particles). Thus, since the anode of White has all the inclusions being below the claimed “0.5 micrometers” is therefore has a number of particles 0.5 micrometers less than 5000 or 6000 particles/g, in this case, 0 (as required by instant claims 1 and 2). Product-by-process claims are not limited by the manipulations of the steps but by the structure implied by the steps (see MPEP 2113). Thus, since the product and methods making the product appears substantially identical as disclosed by White to the anode as claimed and produced as disclosed, Thus, since the prior art anode is the same as that claimed made through the same process as discloses, i.e. melting, molding, rolling, heat treating, cooling, etc, ([0043]-[0044]), the property of measurement of the number of particles via a particular process of  “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass, wherein the particles are solid inclusions present in a structure of the Co anode” is deemed to be inherently met. See MPEP 2112.01 I, II. 
	In the alternative, White discloses reducing grain sizes, reducing particulate sizes, reducing inclusion sizes, dispersion inclusions through the anode material via forging, rolling, thermal processing, ([0044]-[0045]), yet fails to explicitly disclose “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass, wherein the particles are solid inclusions present in a structure of the Co anode”.
	Endo discloses reducing inclusions of 0.5-20 micrometers to less than 1500 particles/g to prevent generation of particles in a produced film (Abstract).
	White and Endo are of analogous art because they are of the same field of endeavor of controlling homogeneity within a formed metallic mass so as to not influence use of said mass in subsequent processes (White [0033] with respect to minimizing particulates Endo [0007] with respect to preventing particles).
	Thus, it would have been obvious to one of ordinary skill in the art to explicitly optimize the particle count to values less than 1500 particles/g as taught by Endo in the method of White because said methods prevent generation of particles (Endo [0013]) where the inclusions formed through a melt casting process is controlled via the surface roughness of parts in contact with the raw material and prevents metals of the parts from leeching out into the raw material (Endo [0046], [0048]). 

Claims 1-6 are rejected under 35 U.S.C. 103 as obvious over Shindo et al (US 5,667,665) in view of Endo et al (US 2012/0273348 A1).
As to claims 1-6, Shindo discloses a method of producing high quality cobalt (title) of a purity of 5N or higher (col. 2 lines 8-22 reading on instant claims 3 and 4), for producing a sputtering target (col. 1 lines 12-15) to suppress particle generation(col. 2 lines 1-5) with a ppm of Fe being less than 1 ppm (col. 4 lines 1-2), thus reading on instant claims 5 and 6. Particularly, Product-by-process claims are not limited by the manipulations of the steps but by the structure implied by the steps (see MPEP 2113). Shindo does not disclose the limitation “a number of particles…by mass, wherein the particles are solid inclusions present in a structure of the Co anode”. However, Shindo discloses said method of making the target using an electrolytic refining method (col. 3 lines 10-50), melting, and forged as an ingot (col. 4 lines 58-65). Thus, since the product and methods making the product appears substantially identical as disclosed by Shindo to the anode as claimed and produced as disclosed, Thus, since the prior art anode is the same as that claimed made through the same process as discloses, i.e. melting, molding, rolling, etc., the property of measurement of the number of particles via a particular process of  “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass, wherein the particles are solid inclusions present in a structure of the Co anode” is deemed to be inherently met. See MPEP 2112.01 I, II. Further, it is noted the recitation of “for electroplating” in the preamble limits the intended use of the structure in accordance with MPEP 2111.02 and does not impart further structural characteristics.
	In the alternative, Shindo fails to explicitly disclose “a number of particles with a grain size of 0.5 pm or more of 6000 particles/g or less, as measured by an in-liquid particle counter according to JIS B 9925 after dissolving the Co anode in dilute nitric acid having a nitric acid concentration of 20 by mass, wherein the particles are solid inclusions present in a structure of the Co anode”.
	Endo discloses reducing inclusions of 0.5-20 micrometers to less than 1500 particles/g to prevent generation of particles in a produced film when used as a sputtering target (Abstract).
	Shindo and Endo are of analogous art because they are of the same field of endeavor of sputtering targets.
	Thus, it would have been obvious to one of ordinary skill in the art to explicitly optimize the particle count to values less than 1500 particles/g as taught by Endo in the method of White because said methods prevent generation of particles (Endo [0013]) and abnormal discharge at forming thin layers via sputtering (Endo [0002] [0007]).


Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument on pg. 4 with respect to Wands factor (A), it is noted that the Examiner made no suggestion as to what should/should not be amended to claim 1. Rather, analysis of the Wands factors starts with an understanding of the breadth of the instant claim language. Thus, the analysis proceeded with the interpretation in light of the specification. It is unclear how the  definition of “wherein the particles are solid inclusions present in a structure of the Co anode” means “that these particles mainly originate from impurities” as asserted by Applicant. No citation is provided to assert said definition and there does not appear to be a definition provided in the instant specification to tie one phrase to the other. Applicant appears to make this statement as reasoning to not include language relating the particles to impurities within the instant claim language.  Yet the specification does not provide a clear, definite definition that the particles are impurities. Rather, it states where the particles may  come from, “impurities” which actually implies composition rather that location/where. Thus, while the Examiner has no opinion as to whether the language should or should not be included in the claim, it is necessary to outline the broadest reasonable interpretation in light of the specification as part of the Wands analysis.
In response to Applicant’s arguments towards Wands factors (F) and (G) on pg. 5 that the number of particles is controlled by “taking measures such as controlling the roughness of the contact part of the container, piping, and mold so that impurities do not enter”, this argument is not persuasive as none of the features are disclosed in any discernable manner with respect to the manufacturing method to arrive as said result of the particles claim language. Applicant further concedes “it is not possible to show the control that causes a subtle difference between the particles of Examples 1 and 2”. This admission is evidence that the feature itself cannot be explicitly tied to the manufacturing process, which further renders the instant claims unenabled since there is admittedly no showing of the process and resultant features. 
Applicant further asserts “The Co anodes described in Examples 1 and 2 use Co having a purity of 3N or more, and are appropriately manufactured by paying attention to containers, pipes, molds, etc. so that impurities do not enter, and then, particles are controlled within the range specified in the present invention.” (pg. 5 of the Response). This statement cannot be factually supported by the instant specification since none of the asserted thing being payed attention are disclosed in any manner. In other words, the specification explicitly lacks any description or support for how these things are controlled to arrive at the instantly claimed property. In ascertaining whether the specification discloses how to make a claimed invention, MPEP 2164.01(b) provides guidance “As long as the specification discloses at least one method for making and using the claimed invention that bears a reasonable correlation to the entire scope of the claim, then the enablement requirement of 35 U.S.C. 112  is satisfied. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”  (emphasis added). In the instant case, there is no correlation between the asserted methods, due to lack of any description in the instant specification to the features asserted by Applicant which amount to the “subtle differences” (pg. 5 1st paragraph of the response) to make the different anodes to arrive at the asserted differences in the properties of the anodes.
Applicant further argues on pg. 5 that “as long as it is detected as a solid substance, it is presumed that the chemical state is difficult to dissolve in an acid…”, this argument is not persuasive as there is no evidence presented to support this purported definition. Applicant did not comment or present any argument towards the evidence and citations put forth by the Examiner of evaluating what is dissolved or undissolved. Further, the evidence herein does not enable how to make said product satisfying said limitations in this respect because the specification and examples do not show the method of making to arrive at said properties, as discussed above, OR what the examples are comprised of showing any type of insolubility of particles or what is left of said particles.
In response to Applicant’s argument that claim 1 is directed towards an anode which is not dissolved in dilute nitric acid but rather a state before it is dissolved, this argument is not persuasive as the evidence presented does not disclose or support the findings that the particles are these sizes when present in the anode and not after the anode is dissolved. 
In response to Applicant’s argument that the Co anode of White and Shindo “cannot be normally manufactured if the number of particles having a grain size of 0.5 pm or more is not intended to be 6000 particles/g or less, Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362. In essence, Applicant argues the prior art methods cannot make said instantly claimed product because the prior art product was not “intended” to have said properties. This argument is not persuasive as the prior art product was made using the same method as instantly discloses. Thus, what is missing from the prior art is the specific property claimed. Therefore, the Examiner maintains the structure cited in the reference is substantially identical to that of the claims, made by the same process, and the same composition, it must have the same properties. See MPEP 2112.01. Applicant presents no evidence contrary to the assertion of “intent”. Applicant further argues “Control in such a manufacturing process is not easy…” in order to arrive at said property, yet this control is not described, evidenced, or shown in the instant specification in any discernable manner different than the prior art. 
Applicant further agues “it is necessary to control the surface roughness of the parts of the container, piping and mold that come into contact with the Co raw material, and to increase the stirring time of the molten metal in the manufacturing process in order to control particles with a grain size of 0.5 pm or more to be 6000 particles/g or less” , which does not content the Examiners assertion that the prior art discloses no particles of that size baring no inclusion of iron. Again, this process is nowhere described in arriving at said property of the instant specification, i.e. any particular surface roughness, type of piping, mold, stiring times or the like.
In response to Applicant’s argument that the number of particles as disclosed in Endo is not relevant to a cobalt anode and that “what can be done with indium can be achieved with Co material, as the refinement will change significantly with different materials”, this argument is not persuasive as Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362. Further, it is noted Applicant does not contend the analogousness of the art as recited by the Examiner in creating a homogenous metallic mass for use in subsequent processes.
No further arguments are presented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795